          Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 1 of 7



 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     U.S. Department of Justice
 2
     Environment and Natural Resources Division
 3   SETH M. BARSKY, Section Chief
     BRIDGET KENNEDY McNEIL, Senior Trial Attorney
 4
     Wildlife and Marine Resources Section
 5   999 18th St., South Terrace, Suite 370
     Denver, CO 80202
 6
     Ph: 303-844-1484
 7   bridget.mcneil@usdoj.gov
 8
     Attorneys for Federal Defendants
 9   (additional counsel on signature page)
10                        IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
13
     Center for Biological Diversity, et al.,   )   No. 4:15-cv-00019 JGZ (LEAD)
14                                              )   No. 4:15-cv-00179-JGZ (C)
15          Plaintiffs,                         )   No. 4:15-cv-00285-JGZ (C)
                                                )
16   v.                                         )   STATUS REPORT
17                                              )
     Sally M.R. Jewell, et al.,                 )
18                                              )
19          Federal Defendants,                 )
                                                )
20   Safari Club International, et al.,         )   No. 4:16-cv-0094-JGZ
21                                              )
            Plaintiffs,                         )
22                                              )   STATUS REPORT
23
     v.                                         )
                                                )
24   Sally M.R. Jewell, et al.                  )
                                                )
25
            Federal Defendants.                 )
26
27
28
          Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 2 of 7



 1          As part of the Court’s final judgment in the above-captioned cases, the Court
 2
     ordered that, during the remand period, Federal Defendants shall submit semi-annual
 3
     reports, dated January 1 and July 1 of each year, informing this Court and all parties of
 4
 5   their progress towards finalizing a revised 10(j) rule. See ECF No. 244 (Case 4:15-cv-
 6
     00019-JGZ). Federal Defendants hereby submit this third status report.
 7
            1. Since the last status report, the U.S. Fish and Wildlife Service (“Service”)
 8
 9             Mexican Wolf Recovery Program has made significant progress on the
10             National Environmental Policy Act (“NEPA”) process that will accompany the
11
               final revised 10(j) rule. The NEPA process requires a number of procedural
12
13             steps dictated by regulation and guidance, some of which are necessary to
14             complete before proceeding further with the development of the proposed
15
               revised 10(j) rule.
16
17          2. In addition to the internal review and approval process, the Service published a

18             Notice of Intent to develop a supplemental Environmental Impact Statement
19
               (“sEIS”) in the Federal Register for a 60-day comment period ending June 15,
20
21             2020. See 85 Fed. Reg. 20,967 (April 15, 2020).

22          3. During the weeks of April 12 and 19, 2020, the Service mailed letters to 60
23
               state and federal agencies, tribes, and counties, inviting participation in the
24
               development of the sEIS as Cooperating Agencies. As of June 26, 2020,
25
26             fourteen entities have accepted Cooperating Agency status and two entities
27
28
     Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 3 of 7



 1       have declined; the remaining entities have not returned correspondence or are
 2
         continuing to consider the request.
 3
      4. During the week of April 26, 2020, the Service mailed letters to 37 Native
 4
 5       American tribes inviting them to request Government-to-Government
 6
         consultation on our rule-making and NEPA processes, pursuant to Secretarial
 7
         Order 3206 American Indian Tribal Rights, Federal-Tribal Trust
 8
 9       Responsibilities and the Endangered Species Act (June 5, 1997).
10    5. On April 30, 2020, the Service held a teleconference for all entities invited to
11
         serve as Cooperating Agencies to provide information on our process and
12
13       timeline to develop a sEIS and final revised 10(j) rule and discuss Cooperating
14       Agency roles and responsibilities.
15
      6. On May 6 and May 19, 2020, the Service provided an update on the rule
16
17       revision and NEPA process to the office of Representative Torres-Small, New

18       Mexico, and Senator Heinrich, New Mexico, respectively.
19
      7. The Service conducted tribal outreach on the rule revision and NEPA process
20
21       via presentations during two state-wide tribal coordination webinar meetings

22       held on May 13, 2020, and May 27, 2020, by the Arizona Ecological Services
23
         Field Office and New Mexico Ecological Services Field Office, respectively.
24
         Sixteen tribes and one tribal organization attended the two meetings.
25
26
27
28
     Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 4 of 7



 1    8. On June 16, 2020, the Service hosted a meeting of the Mexican Wolf Tribal
 2
         Working Group, to discuss tribal interest or concerns with the rule-making and
 3
         NEPA process.
 4
 5    9. In mid-July, the Service will be hosting a Cooperating Agency teleconference
 6
         to discuss public comments received on the Federal Register Notice of Intent.
 7
         The Service will then move forward with additional development of the
 8
 9       proposed revised rule and draft sEIS.
10    10. The Service is working to be able to publish a Notice of Availability of the
11
         proposed revised rule and draft sEIS in the Federal Register by October, 2020.
12
13       However, the agency’s progress on the remand has been impacted due to the
14       covid-19 pandemic, resulting in delays in the internal processes for review,
15
         approval, and processing of documents, reduced staff hours, and delays in
16
17       communicating with (potential) Cooperating Agencies. The Service expects

18       these types of delays to continue during the upcoming phases of covid-19
19
         response across two states with differing guidance, as well as national
20
21       guidance, however, the Service is adapting and incorporating social distancing

22       policies into the public process. For example, the Service anticipates
23
         developing a virtual (online) forum to engage the public in open house
24
         meetings and hearings during the public comment period on the proposed
25
26       revised rule and draft sEIS in lieu of the typical in-person meetings and
27
         hearings. Although the Service is moving forward expeditiously to explore
28
     Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 5 of 7



 1       such options, this will require establishing contracts and logistical support that
 2
         were not accounted for in the initial remand timeline.
 3
      11. Federal Defendants will submit the next status report by January 1, 2021.
 4
 5
 6
      Respectfully submitted this 1st day of July, 2020,
 7
 8
 9                                JEAN E. WILLIAMS, Deputy Asst. Attorney General
                                  SETH M. BARSKY, Section Chief
10
11                                       /s/ Bridget Kennedy McNeil
                                  BRIDGET KENNEDY McNEIL, Trial Attorney
12                                United States Department of Justice
13                                Environment and Natural Resources Division
                                  Wildlife and Marine Resources Section
14                                999 18th St., South Terrace, Suite 370
15                                Denver, CO 80202
                                  Ph: 303-844-1484
16                                bridget.mcneil@usdoj.gov
17
                                  CLIFFORD E. STEVENS, JR.
18                                United States Department of Justice
19                                Environment and Natural Resources Division
                                  601 D Street NW
20                                Washington, DC 20004
21                                202-353-7548
                                  clifford.stevens@usdoj.gov
22
23
                                  ANDREW A. SMITH (NM Bar. 8341)
                                  Senior Trial Attorney
24                                Natural Resources Section
                                  c/o United States Attorney’s Office
25
                                  201 Third Street, N.W., Suite 900
26                                P.O. Box 607
                                  Albuquerque, New Mexico 87103
27
                                  Ph: 505-224-1468
28                                andrew.smith@usdoj.gov
     Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 6 of 7



 1
                              Attorneys for Federal Defendants
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case 4:15-cv-00019-JGZ Document 265 Filed 07/01/20 Page 7 of 7



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on July 1, 2020, I electronically transmitted the preceding
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Fling on all counsel of record.
 5
 6                                                   /s/ Bridget Kennedy McNeil
                                               BRIDGET KENNEDY McNEIL
 7                                             U.S. DEPARTMENT OF JUSTICE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
